Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to application filed on 3/24/2020. Claims 1, 9 and 17 are independents. Claims 1-20 are currently pending.

Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-9, 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 107222561 A), hereinafter David, in view of Jin (CN 109547519 A).

	Regarding claims 1, 9 and 17, Chen teaches [a] method (p.2 para. 8, transport layer reverse proxy method), comprising:
	performing by a transport layer reverse proxy server that is coupled to an application layer reverse proxy server via a first connection associated with a first client and is coupled to the application layer reverse proxy server via a second connection associated with a second client (p.2 para. 8 and p.3 para. 7 and 8, transport layer reverse proxy; server cluster for providing reverse proxy service of the reverse proxy server can be a server device, or a plurality of server devices. Similarly, the service server can be a server device, or a plurality of server devices for providing one or more services of the server cluster):
determining whether the first client is authorized to communicate with the destination server by applying a first security rule to the application layer metadata (p.4 para. 1 and 2, [i]n another embodiment, the header of the service request sent by the client end is in the " SSH-2.0-nsssh2-3.0.0018 NetSarang Computer, Inc. ", if so, judging whether the SSH request, according to the program ID of the request, forwarding to SSH server corresponding to the configuration; [i]n another embodiment, the header of the service request sent by client end judges whether the user login name (such as "user***"), if so, judging whether the FTP, The program ID of the request, forwarding to the corresponding FTP server according to the configuration); and
	responsive to determining that the first client is not authorized to communicate with the destination server, terminating the first connection while maintaining the second connection (p.4 para.3, [i]n one embodiment, if the rule base is not found in the feature description matched with the service request, the reverse proxy server refuses the service request of the user; p4. para. 13, 5. [t]he transport layer reverse proxy method according to claim 4, wherein the step of judging the type of the service request data format of the service request, further comprising: if said rule base is not found in the matching characteristic description with the service request, the reverse proxy server refuses the service request of the user).
	Chen does not explicitly disclose receiving, from the application layer reverse proxy server, a request message on behalf of the first client that is intended for a destination server, the request message being received via the first connection and comprising application layer metadata associated with the first client. However, in an analogous art, Jin teaches receiving, from the application layer reverse proxy server, a request message on behalf of the first client that is intended for a destination server, the request message being received via the first connection and comprising application layer metadata associated with the first client (p.5 para. 3 and 4, adding the message [metadata] to the sending buffer area queue of the client protocol stack; to send to the client in turn calls the locally stored message and the protocol stack of the client link according to the ordering of the message sending buffer area queue; p.5, para. 7, reverse proxy optimization method provided by the embodiment of the invention, the user mode protocol stack be improved, interaction flow between application layer and protocol stack, the existing application forwarding operation down to the transport layer, application is only responsible for receiving notification and triggering the message sending flow, does not involve the protocol stack internal data, improved data call, there is no need to copy the message to the application layer between and a transparent transmission process of instruction and data to realize the separation, effectively reduce the overhead of the transmission flow. obviously improves the efficiency of the system).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Chen and Jin because the existing application forwarding operation down to the Transport layer, application is only responsible for receiving notification and triggering the message sending flow, does not involve the protocol stack internal data, improved data call, there is no need to copy the message to the application layer between and a transparent transmission process of instruction and data to realize the separation, effectively reduce the overhead of the transmission flow (Jin p.5 para. 7).	

	Regarding claims 5 and 13, the combination of Chen and Jin teaches all of the limitations of claims 1 and 9, respectively, as described above. Chen further teaches wherein the application layer metadata is included in a hypertext transfer protocol (HTTP) connect header of the request message (p.3 para. 6, Following combine the accompanying drawings of the embodiments of the present invention, the technical solutions in embodiments of the present invention will be described in a clearly and fully, obviously, the described embodiments is only the invention embodiment part, and not all the embodiments. as the basis for realizing the transmission layer reverse proxy method of the embodiment, first, to start the reverse proxy server, as shown in FIG. 1, reverse server establish a transport layer connection with the user end after receiving the service request data from the end user, such as all kinds of service request, and transmits the service request sent by the user data to the service server providing each kind of service. Then, opening at least one interception port, in one embodiment, the port opening 80 [a port for HTTP connection], in another embodiment, opening the other one or more ports except outer port 80 p.4,para. 5, [i]n another embodiment, a user of a requested service protocol is based on higher-layer protocol of the Protocol, including, but not limited to: TP protocol, SSH protocol, HTTP protocol).

	Regarding claims 6, 14 and 19, the combination of Chen and Jin teaches all of the limitations of claims 1, 9 and 17, respectively, as described above. Chen further teaches wherein the application layer metadata comprises at least one of:
	a username p.4 para. 1 and 2, [i]n another embodiment, the header of the service request sent by the client end is in the " SSH-2.0-nsssh2-3.0.0018 NetSarang Computer, Inc. ", if so, judging whether the SSH request, according to the program ID of the request, forwarding to SSH server corresponding to the configuration; [i]n another embodiment, the header of the service request sent by client end judges whether the user login name (such as "user***"), if so, judging whether the FTP, The program ID of the request, forwarding to the corresponding FTP server according to the configuration;
	a password;
	an organization name;
	a browser identification (ID); or
	an internet protocol (IP) address.

	Regarding claims 7, 15 and 20, the combination of Chen and Jin teaches all of the limitations of claims 1, 9 and 17, respectively, as described above. Chen further teaches wherein the transport layer reverse proxy server is a transmission control protocol (TCP) reverse proxy server (p.4, para. 5, In another embodiment, a user of a requested service protocol is based on higher-layer protocol of the Protocol, including, but not limited to: TP protocol, SSH protocol, HTTP protocol).

	Regarding claims 8 and 16, the combination of Chen and Jin teaches all of the limitations of claims 1 and 9, respectively, as described above. Chen further teaches wherein the transport layer reverse proxy server is a hypertext transfer protocol (HTTP) reverse proxy server (as shown above. The same is true for application layer reverse proxy server as known in the art).

Claim Objections
Claims 2-4, 10-12 and 18 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday -Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/Examiner, Art Unit 2437 



/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437